1
2
3
4
5
6                                    UNITED STATES DISTRICT COURT

7                                   EASTERN DISTRICT OF CALIFORNIA

8
9    GUILLERMO GARCIA,                                )   Case No.: 1:19-cv-00184-DAD-SAB (PC)
                                                      )
10                    Plaintiff,                      )
                                                      )   ORDER DIRECTING PARTIES TO REFILE
11            v.                                          DISPOSITIONAL DOCUMENTS WITHIN FIVE
                                                      )   (5) DAYS
                                                      )
12   M. BALDWIN, et.al.,
                                                      )
                      Defendants.                     )
13
                                                      )
14                                                    )

15            Plaintiff Guillermo Garcia is appearing pro se in this civil rights action pursuant to 42 U.S.C. §

16   1983. On June 15, 2021, Magistrate Judge Barbara A. McAuliffe conducted a settlement conference,

17   during which the parties reached a settlement agreement, with terms stated on the record. All dates were

18   vacated and the Court agreed to retain jurisdiction for one year. On June 25, 2021, the parties filed

19   dispositional documents. Although the parties agreed to retain jurisdiction to enforce the settlement

20   agreement, the stipulation does not indicate the one year time period in retaining such jurisdiction.

21   Accordingly, it is HEREBY ORDERED that the parties shall refile the dispositional documents to

22   include the necessary language within five (5) days from the date of service of this order.

23
24   IT IS SO ORDERED.

25   Dated:        June 29, 2021
                                                          UNITED STATES MAGISTRATE JUDGE
26
27
28

                                                          1
